ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I At a regular meeting held March 18-20, 2013, the Board of Trustees for the Registrant voted to approve the filing of an initial registration statement for JHF II Global Equity. The new Fund is described below. Global Equity Fund Subadviser: John Hancock Asset Management a division of Manulife Asset Management (US) LLC Investment Objective: To seek long-term capital appreciation. Investment Strategies: The fund seeks to generate capital appreciation by investing at least 80% of net assets (plus borrowings for investment purposes) in a diversified portfolio of equity securities. Under normal market conditions, at least 40% of the value of the fund’s net assets will be invested in issuers domiciled outside of the United States, including in emerging markets, which includes securities for which the relevant reference entity is domiciled outside the United States, such as American Depositary Receipts (ADRs) that trade on U.S. exchanges. There are no limits on the market capitalization ranges of the companies in which the fund may invest. The fund may invest in the securities of large, medium or small companies. In managing the fund, the subadvisor seeks to identify undervalued companies that exhibit attractive valuations, solid business franchises, sustainable margins/cash flow, disciplined capital allocation, strong management teams and strong balance sheets. The subadvisor employs an unconstrained, bottom-up stock selection process based on disciplined fundamental research with the aim to create a diversified portfolio of quality global stocks of any size that not only demonstrate compelling value but also generate sustainable cash flows. Equity securities include common and preferred stocks and their equivalents, including depositary receipts, warrants, rights and securities convertible into common or preferred stocks. . The decision-making process involves candidate companies being screened for valuation, quality and dividends, together with a detailed examination of the challenges and opportunities that exist for that business. The subadvisor will assess the valuation opportunity for that company by establishing base case, upside and downside price targets. The subadvisor will take into consideration the diversification benefits and the liquidity of the security before making the final investment decision. The Board also approved permission to file the initial registration statement for the JHF II Protected Balanced Fund (now known as the John Hancock Managed Volatility Fund). . The new Fund is described below. Managed Volatility Fund Subadvisors: John Hancock Asset Management a division of Manulife Asset Management (US) LLC and John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Investment Objective: To seek income and long-term capital appreciation and preservation while seeking to manage portfolio volatility and limit the magnitude of portfolio losses. Investment Strategies: Under normal market conditions, the fund invests in equity securities of companies of any market capitalization, fixed-income securities of any credit quality and maturity, and derivatives that provide exposure to the equities and fixed-income markets. The fund may also invest in equity or fixedincome exchange-traded funds (ETFs). The fund may also use the hedging techniques described below to seek to manage total portfolio volatility and limit the magnitude of portfolio losses. There is no guarantee that the fund will achieve its objective, and there can be no assurance that the fund will be successful in managing portfolio volatility or limiting the magnitude of losses. While the fund seeks to protect against volatility, the fund does not protect principal. The fund normally invests approximately [ ]% of its assets in equity securities and ETFs and approximately [ ]% of its assets in fixed-income securities, including mortgage- and asset-backed securities, and ETFs. The fund will also employ a hedging strategy to attempt to manage total portfolio volatility and limit the magnitude of portfolio losses, which may cause the fund’s economic exposure to equity and fixed-income securities to vary from these target allocations. The hedging strategy may cause the fund’s economic exposure to equity and fixed-income instruments to fluctuate and during extreme market volatility, the fund’s economic exposure to either equity or fixed-income instruments could be reduced to 10%. The fund’s exposure to equity instruments (either directly or through investment in derivatives) normally will not exceed 60%, however, the subadvisor may determine in light of market or economic conditions to exceed 60% in equity exposure to achieve the fund’s investment objective. The fund is diversified. Volatility is a measure of the magnitude of up and down fluctuations in the fund’s net asset value (NAV) over time as measured by the annualized standard deviation of its returns. The more a fund’s returns deviate from its average return, the more volatile the fund and the higher the standard deviation. Higher volatility generally indicates higher risk. The purpose of seeking to manage portfolio volatility is to attempt to limit exposure to more volatile equities and fixed-income asset classes during periods of high volatility and to attempt to limit exposure during market declines. The fund also seeks to limit the magnitude of portfolio losses during market declines. There can be no assurance that these strategies will be successful in managing total portfolio volatility or limiting losses. In seeking to manage volatility and limit the magnitude of portfolio losses, the fund may employ hedging techniques, including using derivatives and reallocating assets among equity and fixed-income investments. Stock index futures, stock index options, options on stock index futures, and stock index swaps may be used to increase or decrease the fund’s net equity exposure. Government bond futures and swaps and credit default swaps may be used to increase or decrease the fund’s net fixed-income exposure. The fund may also use currency forwards and futures contracts to adjust currency exposures.
